Citation Nr: 0302784	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  99-19 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for a cervical spine 
disability (residuals, simple fracture of C6 vertebra, with 
cervical spine degenerative arthritis), currently evaluated 
as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran was honorably discharged from the United States 
Navy in December 1962 with over nineteen years of active duty 
service.

Service connection for residuals of a fracture of the sixth 
cervical vertebra was granted in a November 1977 rating 
decision.  A noncompensable disability rating was assigned.  
A 10 percent rating was assigned in a September 1995 rating 
decision.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO) which confirmed and continued the 
previously assigned 10 percent rating.


FINDINGS OF FACT

1.  The veteran's cervical spine disability was most recently 
found on a VA examination in July 2002 to be manifested by a 
painful neck with marked limitation of motion, but with no 
evidence of old fracture.

2.  The evidence does not show that the veteran's cervical 
spine disability is so exceptional or unusual that referral 
for extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent 
disability rating for the veteran's cervical spine disability 
pursuant to the regular schedular rating standards are met.  
38 U.S.C.A. § 1155 (West Supp. 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5290 (2002).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Relevant law and regulations

The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim for an increased rating was filed 
in March 1998 and remains pending.  The provisions of the 
VCAA and the implementing regulations are accordingly 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

As set forth below, the RO's actions throughout the course of 
this appeal satisfied the requirements under the VCAA.

(i.) Notice

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. § 5103; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

In a July 1998 letter, the veteran was informed that an 
examination would be scheduled to evaluated his cervical 
spine disability, and that if any evidence from him was 
required, he would be notified and given 60 days to submit 
such evidence. In a May 1999 statement of the case, the RO 
notified the veteran of regulations pertinent to increased 
rating claims, informed him of the reasons why his claim had 
been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.

Crucially, in a May 2002 supplemental statement of the case, 
the veteran was informed of VA's duty to obtain evidence on 
his behalf.  Provisions relating to the VCAA were set forth 
specifically and in detail.  The veteran was notified that VA 
would obtain all relevant service medical records, VA medical 
records, and reports of examination or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e. names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his claim for an 
increased rating.  Under these circumstances, the Board finds 
that the notification requirement of the VCAA has been 
satisfied.

(ii.) Duty to assist

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The veteran's service medical records have been received, as 
have post-service VA and Naval Hospital outpatient treatment 
records and the reports of diagnostic test results (cervical 
spine X-rays taken in April 2002 and an MRI of the cervical 
spine conducted in May 2002).  In addition, the record shows 
that the veteran was provided with VA orthopedic examinations 
in August 1998 and July 2002, which will be discussed below.  
All known and available service, private and VA medical 
records have been obtained and are associated with the 
veteran's claims file.  The veteran does not appear to 
contend that additional evidence which is pertinent to this 
claim exists and needs to be obtained.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He also was 
informed of his right to a hearing and was presented several 
options for presenting personal testimony; however, he 
indicated in the September 1999 Form 9 that he did not want a 
hearing before the Board.
His accredited representative has submitted argument on his 
behalf, most recently in a January 2003 written brief 
presentation to the Board. 

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed above finds that the development of this claim has 
been consistent with the provisions of the new law.  Under 
these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West Supp. 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2002).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease to injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2002).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, as is the case here, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2002); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the veteran is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.

Rating musculoskeletal disabilities

The United States Court of Appeals for Veterans Claims (the 
Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 (2002) state that a 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  According to this regulation, it is essential 
that the examination on which ratings are based adequately 
portrays the anatomical damage, and the functional loss, with 
respect to these elements.  In addition, this regulation 
states that the functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the veteran undertaking the motion.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 (2002) state that when 
evaluating the joints, inquiry will be directed as to whether 
there is less movement than normal, more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.

Specific schedular criteria - cervical spine

The veteran's service-connected cervical spine disability is 
presently described as "simple fracture C-6 vertebrae with 
cervical spine degenerative arthritis," and rated 10 percent 
disabling under Diagnostic Codes 5285-5003-5290.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  See 38 C.F.R. 
§ 4.27 (2002).

Under Diagnostic Code 5285, residuals of a fracture of a 
vertebra are rated 100 percent disabling if there is a 
fractured vertebra with cord involvement, bedridden status, 
or requiring long leg braces, whereas a 60 percent rating is 
assigned for residuals without cord involvement, and with 
abnormal mobility requiring a neck brace (jury mast).  
However, in other cases, a vertebra fracture disability is 
rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  Both under ankylosis and limited motion, 
ratings should not be assigned for more than one segment by 
reason of involvement of only the first or last vertebrae of 
an adjacent segment.  38 C.F.R. 4.71a, Diagnostic Code 5285 
(2002).

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2002).

Under Diagnostic Code 5290, a 10 percent rating is assigned 
for slight limitation of motion of the cervical spine, a 20 
percent evaluation is assigned for moderate limitation of 
motion, and a 30 percent evaluation is assigned for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2002).

Words such as "slight," "mild," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Analysis 

The veteran claims entitlement to a higher rating for his 
cervical spine disability because his condition is, as he 
stated in his March 1998 claim, "deteriorating on an almost 
daily basis."  Specifically, he contends that he is 
experiencing a great deal of difficulty moving or turning his 
body to the left, when sitting, which causes him have 
problems driving as he must pull himself up from his seat to 
turn his entire body in order to observe traffic.  Moreover, 
in his substantive appeal of September 1999, he indicated 
that his neck pain symptoms are now relieved only by use of 
both a cervical collar and medication.

For reasons explained immediately below, the Board concludes 
that the medical and other evidence of record supports 
entitlement to an increased rating for the veteran's neck 
disability to 30 percent.

Assignment of diagnostic code

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to pain and limited 
motion associated with his cervical spine disability, the 
veteran has been diagnosed with multilevel extensive 
spondylosis, degenerative disc disease and disc-osteophyte 
complex from the C3-C4 through the C6-C7 levels, as shown by 
the results of the May 2002 MRI findings.  The MRI report 
indicated that these disorders were responsible for causing 
moderate-severe central canal and neuroforaminal stenosis.  
These disorders are not service connected.  As indicated 
above, only the veteran's degenerative arthritis of the 
cervical spine is considered service connected to his old 
fracture injury of the C6 vertebrae, which is now rated based 
on limitation of motion under Diagnostic Code 5285-5290.

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998) citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  Based on the MRI findings discussed 
above, as well as the examiner's findings reported on the 
July 2002 VA examination (the examiner found no direct 
connection between current neck status and the old fracture), 
symptoms attributable to spondylosis, degenerative disc 
disease and disc-osteophyte complex are excluded from the 
Board's consideration.  In particular, because these 
disorders have not been clinically associated with the 
veteran's service-connected cervical fracture injury, 
evaluation of his cervical spine disability under Diagnostic 
Code 5293 [intervertebral disc syndrome] is not appropriate.

With respect to the application of Diagnostic Code 5285, the 
Board finds that a  preponderance of the evidence is against 
granting an additional 10 percent rating under that code for 
"demonstrable deformity" of the C6 vertebral body.  Service 
medical records in this case show that the veteran sustained 
a simple, linear fracture through the transverse process of 
the C6 on the left side in August 1947, which required the 
veteran to wear a Thompson collar for 12 weeks, but by 
October 1947, X-rays revealed moderate healing with partial 
obliteration of the fracture, and when X-rays were taken in 
June 1961, the study was interpreted as negative.  
Thereafter, the post-service medical evidence does not 
reflect findings showing a demonstrable deformity of the C6 
vertebrae as a result of the 1947 fracture injury; X-rays 
taken at the time of the April 1995 VA examination were 
interpreted as negative for evidence of the old fracture, and 
the more recent diagnostic test results cited above are 
similarly negative for deformity of the C6 vertebrae as a 
result of the old fracture.  In short, these test results 
when viewed together with the 1998 and 2002 VA examination 
reports support the finding that the veteran does not have 
any residual bony abnormalities of the C6 vertebrae due to 
the old fracture.  The only residual disability identified by 
this medical evidence is limitation of motion, which is rated 
under Diagnostic Code 5290.  The remaining disabilities 
referred to in Diagnostic Code 5285, such as cord 
involvement, use of braces, and the like are not here 
present, and the veteran does not so contend.

The Board further notes that there is no evidence of 
ankylosis of the spine or complete bony fixation of the spine 
to warrant rating the veteran's disability under Diagnostic 
Codes 5286 or 5287.

The Board also has considered evaluation under the diagnostic 
codes related to disabilities of the muscles; however, 
because the medical evidence in this case does not reflect 
that the veteran has recently experienced significant spasms 
(none noted on the August 1998 VA examination or on the VA 
orthopedic consultation reports dated in June-August 1999, 
and only mild spasm on the lateral sides and upper neck on 
the July 2002 VA examination), the Board finds that none of 
the diagnostic codes associated with the muscles of the 
cervical spine and neck--5320 [group XX, cervical and 
thoracic region], 5322 [group XXII, rotary and forward 
movements of the head], 5323 [group XXIII, movements of the 
head]--would afford the veteran as high a rating as is 
currently assigned under Diagnostic Code 5290.

To the extent that the veteran's service-connected cervical 
spine disability encompasses arthritis, under Diagnostic Code 
5003 such arthritis is rated based on limitation of motion, 
that is under Diagnostic Code 5290.

In short, the Board believes that rating the veteran's 
cervical spine disability under Diagnostic Codes 5003-5290 is 
more appropriate, given the exclusion of neurological 
findings and the emphasis on limitation of motion suggested 
by the medical findings.

Schedular rating

As discussed above, a 10 percent rating is assigned under 
Diagnostic Code 5290 where limitation of motion of the 
cervical spine is slight.  A 20 percent rating is available 
for moderate limitation of motion, and a 30 percent rating is 
available for severe limitation of motion.

After review of all material issues of fact and law, the 
Board concludes that the recent medical findings noted on the 
reports of the August 1998 and July 2002 VA examinations 
support a 30 percent evaluation pursuant to the schedular 
criteria under Diagnostic Code 5290, which is indicative of 
severe limitation of motion.    
Clinical studies have reported limitation of motion of the 
veteran's neck in all ranges, which appears to be worsening 
over time as he contends.  Prior test results noted on the 
April 1995 VA examination suggest that the veteran's 
disability has increased in severity over time, as he had 
within normal limits extension (60 degrees), moderate flexion 
(30 degrees) and lateral flexion (20/15 degrees) and just 
slight limitation of motion on rotation (35/40 degrees).  
Test results on both more recent VA examinations showed 
impairment on forward flexion (35 degrees on the 1998 exam, 
30 degrees on the 2002 exam), lateral flexion (20/15 in 1998, 
15 in 2002) and rotation (30 on the left in 1998 and 30 in 
2002).  With backward extension the examinations reflected a 
particularly significant disparity:  the veteran could extend 
his neck back to 45 degrees on the 1998 exam, reflecting only 
slight limitation, while on the 2002 exam, he had no 
extension (zero degrees), indicating severe limitation.

In addition, there is a June 1999 orthopedic consult report 
which indicates that the veteran had severe limitation of 
motion of the cervical spine, although specific range of 
motion test results were not provided.

In the opinion of the Board, the recent medical findings on 
the 1998 and 2002 VA examinations reflect an overall degree 
of limited motion under Code 5290 that approximates severe 
limitation of motion.  See 38 C.F.R. § 4.7.  The Board's 
finding is further supported by the 2002 examination results 
which contain the examiner's assessment of "marked" 
limitation of motion in the neck.  For these reasons, the 
veteran is entitled to an increased rating to 30 percent 
under Diagnostic Code 5290.

DeLuca considerations

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the appellant's 
joints.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
this case, however, the veteran will now receive the maximum 
schedular evaluation under Diagnostic Code 5290.  In Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined 
that if a claimant is already receiving the maximum 
disability rating available, it is not necessary to consider 
whether 38 C.F.R. § 4.40 and 4.45 are applicable.

Extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the May 2002 supplemental statement of the case, the RO 
specifically considered whether extraschedular rating under 
38 C.F.R. § 3.321(b) should be assigned to the veteran's 
service-connected cervical spine disability.  The RO 
concluded that this case did not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating standards.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2002).

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran has required frequent hospitalizations for 
his cervical spine disability.  Indeed, no prior 
hospitalizations for a neck disability in the lengthy post-
service era are of record.  Moreover, there is no evidence 
that the veteran's cervical spine disability has resulted in 
any marked interference with his employment such as to render 
impractical the regular schedular standards.  The record 
shows that the veteran has been retired for over twenty 
years, and it is neither claimed by the veteran nor shown by 
the evidence that he is currently seeking work.  In addition, 
the clinical picture as discussed above does not appear to 
include any exceptional or unusual features.  Indeed, the 
prevailing symptoms appear to be neck pain with limitation of 
motion, which are ratable factors under the regular schedular 
standards.  The veteran and his representative have not 
identified any aspect of his disability which could be 
characterized as exceptional or unusual.

For these reasons, the Board finds the regular schedular 
standards to be appropriate in this case.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Accordingly, the Board determines that 
referral of this case for consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) is not warranted for the 
service-connected cervical spine disability.




CONTINUED ON NEXT PAGE




ORDER

An increased rating to 30 percent for the veteran's cervical 
spine disability is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

